DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 10,517,586 to Kirsch et al. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 4,424,898 to Thyen et al. (Thyen) and US Patent No. 3,464,832 to Mullinix.
Regarding claim 1, Thyen discloses an obvious method of unloading a suture (77) from a suture package (Fig 7-8), the suture package including a suture retaining member (24, 12) and a cover (27), the suture retaining member having an outer wall (18) defining a suture retaining area, the cover (27) including a tab (28) configured for operable engagement by a clinician, the method comprising steps of holding the suture retaining member (Fig 7), engaging the tab of the cover (Fig 7), separating the cover (27) from the suture retaining member to expose the suture retaining area (Fig 8), removing a suture (77) from the suture retaining area (col. 6, ll. 10-25).  Thyen does not teach the outer wall including a plurality of inwardly extending tabs configured to engage the cover.  Mullinix discloses a tray package (Fig 4) and in particular discloses a cover (9) and a tray (1), tray having an outer wall (7) including a plurality of inwardly extending tabs (beads 11) configured to engage the cover (9), the cover further including a tab (17) and the inwardly extending tabs configured to engage the cover in order to snap lock and hold it in place (col. 3, ll. 55-60).  One of ordinary skill in the art would have found it obvious to incorporate a plurality of inward extending tabs to the outer wall of Thyen as suggested by Mullinix in order to allow snap fitting of the lid onto the tray for an alternative attachment to facilitate separation of the cover from the tray.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,749,238 to Taylor in view of US Patent No. 3,464,832 to Mullinix.
Regarding claim 1, Taylor discloses an obvious method of unloading a suture from a suture package, the package including a suture retaining member (20) and a cover (50), the member having an outer wall (below 28) defining a suture retaining area (30), the cover including a tab (52) for operable engagement by a clinician, the steps comprising holding the suture retaining member, engaging the tab (52), separating the cover from the member to expose the suture retaining area (Fig 4) and removing a suture (46) from the area (see Fig 4, col. 7, ll. 40-55).  Taylor does not teach the outer wall including a plurality of inwardly extending tabs configured to engage the cover.  Mullinix832 discloses a tray package (Fig 4) and in particular discloses a cover (9) and a tray (1), tray having an outer wall (7) including a plurality of inwardly extending tabs (beads 11) configured to engage the cover (9), the cover further including a tab (17) and the inwardly extending tabs configured to engage the cover in order to snap lock and hold it in place (col. 3, ll. 55-60).  One of ordinary skill in the art would have found it obvious to incorporate a plurality of inward extending tabs to the outer wall of Taylor as suggested by Mullinix832 in order to allow snap fitting of the lid onto the tray for an alternative attachment to facilitate separation of the cover from the tray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735